UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 For the month of March 2011. Commission File Number: 000-53684 CSR plc (Translation of registrant's name into English) Churchill House Cambridge Business Park Cowley Road Cambridge CB4 0WZ United Kingdom Tel: +44 (0) 1223 692000 (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-F [X]Form 40-F [_] Indicate by checkmark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(l): Indicate by checkmark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes [_]No [X] If "Yes" is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): Not Applicable Information furnished on this form: Regulatory announcement: Total Voting Rights & Director/PDMR Shareholding EXHIBITS Exhibit No. Description Regulatory announcement dated March 1, 2011 in relation to Total Voting Rights. Regulatory announcement dated March 1, 2011 in relation to Director/PDMR Shareholding SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. CSR plc (Registrant) Date: March 1, 2011 By: /s/ Brett Gladden Brett Gladden Company Secretary Exhibit 1.1 Total Voting Rights RNS Number : 0799C CSR plc 01 March 2011 ﻿ CSR plc Voting Rights and Capital 1 March 2011 In conformity with the Transparency Directive's transitional provision 6 we would like to notify the market of the following: The total number of ordinary shares of 0.1p of CSR plc in issue at the date of this notice is 177,132,987 with each share carrying one right to vote. Therefore the total number of voting rights in CSR plc at the date of this notice is 177,132,987. The above figure is after adjusting for 7,923,000 ordinary shares of 0.1p each currently held by CSR plc in treasury. The above figure (177,132,987) may be used by shareholders as the denominator for the calculations by which they will determine if they are required to notify theirinterest in, or a change to their interest in, CSR plc under the FSA's Disclosure and Transparency Rules. This information is provided by RNS The company news service from the London Stock Exchange END TVRBGGDXXSGBGBB Exhibit 1.2 Total Voting Rights RNS Number : 0839C CSR plc 01 March 2011 ﻿ CSR plc (the Company) Dealing by Person Discharging Managerial Responsibility Announcement of the automatic vesting of options and disposal of ordinary shares of the Company The Company announces that on 24 February 2011, Mr Ahmet Alpdemir, Senior Vice President of the Handset Business Unit, acquired 18,525 ordinary shares in the Company following the automatic vesting of RSU's pursuant to the terms of grant. In accordance with the conditions attaching to the vesting, 7,808 ordinary shares were sold at a price of £3.79 per share in order to satisfy the tax liability arising on vesting. Following the disposal, Mr Alpdemir holds 10,717 ordinary shares in the Company. This information is provided by RNS The company news service from the London Stock Exchange END RDSSSDFFFFFSEFD
